Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aimono (US 2015/0349237 A1).

Regarding claim 1, Aimono discloses a light deflector (Fig. 1) comprising: 
a fixed part (5, para 40, lines 1-2);
a movable part provided with a reflection plane (1, para 39, lines 1-2); 
a pair of elastic supporting units (2a, 2b, 3a, 3b) configured to support the movable part (1); 
a pair of connecting parts (Fa12, Fa23, Fa34, para 44; Fb12, Fb23, Fb34, para 46) configured to connect between the pair of elastic supporting units (2a, 2b, 3a, 3b) and the fixed part (5), the pair of connecting parts being supported by the fixed part in a cantilevered state, each one of the pair of connecting parts having a folded structure (paras 43-46); and 
a driving unit (20) configured to deform the pair of connecting parts to make the movable part oscillate (paras 50, 51).

Regarding claim 2, the light deflector according to claim 1, wherein the pair of connecting parts includes a plurality of drive bars (6a-1, 6a-2, 6a-3, 6a-4; 6b-1, 6b-2, 6b-3, 6b-4) and a coupler (folded parts between 6a-1, 6a-2, 6a-3, 6a-4; 6b-1, 6b-2, 6b-3, 6b-4) configured to couple the plurality of drive bars to each other to have a folded structure (paras 43-46), and wherein each one of the plurality of drive bars has a longer-side direction in a direction perpendicular to a central axis of the pair of elastic supporting units (see Fig. 1).

Regarding claim 3, the light deflector according to claim 2, wherein a coupler supporting layer  (3c, 3d) is provided for the coupler.

Regarding claim 4, the light deflector according to claim 2, wherein a driving element is provided for at least one odd-numbered drive bar among the plurality of drive bars when counted from a side of the fixed part or at least one even-numbered drive bar among the plurality of drive bars when counted from the side of the fixed part (at least one even-numbered drive bar- 4 bars).

Regarding claim 10, the light deflector according to claim 1, wherein the pair of connecting parts include 
a first drive bar (6a-4) coupled to the pair of elastic supporting units (2a, 2b, 3a, 3b), 
a second drive bar (6a-3) coupled to the first drive bar (6a-4) and the fixed part (5) at one end and another end (via Fa23 and 5a), respectively, and a third drive bar (6a-2) coupled to the first drive bar (6a-4) and the fixed part (5) at one end and another end (via Fa12 and 5a), respectively, and wherein a shape of the second drive bar (6a-3) and a shape of the third drive bar (6a-2) are symmetrical across a line of symmetry in a direction approximately parallel to a longer- side direction of the first drive bar (see Fig. 1).

Regarding claim 11, the light deflector according to claim 1, wherein a resonance frequency at the pair of connecting parts in a primary bending and deforming mode is set within a frequency range exciting a resonance of the movable part in a torsion-stress deformation mode of the pair of elastic supporting units (para 54).

Regarding claim 15, Aimono discloses an optical scanning system (para 3) comprising a light deflector (Fig. 1) comprising: 
a fixed part (5, para 40, lines 1-2);
a movable part provided with a reflection plane (1, para 39, lines 1-2); 
a pair of elastic supporting units (2a, 2b, 3a, 3b) configured to support the movable part (1); 
a pair of connecting parts (Fa12, Fa23, Fa34, para 44; Fb12, Fb23, Fb34, para 46) configured to connect between the pair of elastic supporting units (2a, 2b, 3a, 3b) and the fixed part (5), the pair of connecting parts being supported by the fixed part in a cantilevered state, each one of the pair of connecting parts having a folded structure (paras 43-46); and 
a driving unit (20) configured to deform the pair of connecting parts to make the movable part oscillate (paras 50, 51).

Regarding claim 16, Aimono discloses an image projection device (para 3) comprising a light deflector (Fig. 1) comprising: 
a fixed part (5, para 40, lines 1-2);
a movable part provided with a reflection plane (1, para 39, lines 1-2); 
a pair of elastic supporting units (2a, 2b, 3a, 3b) configured to support the movable part (1); 
a pair of connecting parts (Fa12, Fa23, Fa34, para 44; Fb12, Fb23, Fb34, para 46) configured to connect between the pair of elastic supporting units (2a, 2b, 3a, 3b) and the fixed part (5), the pair of connecting parts being supported by the fixed part in a cantilevered state, each one of the pair of connecting parts having a folded structure (paras 43-46); and 
a driving unit (20) configured to deform the pair of connecting parts to make the movable part oscillate (paras 50, 51).

Regarding claim 17, an image forming apparatus comprising the optical scanning system according to claim 15 (para 3).

Regarding claim 18, a laser imaging detection and ranging device comprising the light deflector according to claim 1 (para 3). 

Allowable Subject Matter
Claims 5-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5-9, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the drive-bar supporting layer is provided for at least one of the plurality of drive bars for which the driving element is not provided as set forth in the claimed combination;

Regarding claims 12-13, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein a plurality of driving elements are provided for the driving unit, wherein at least one even-numbered driving element among the plurality of driving elements when counted from a side of the fixed part is coupled to a first electrode, and wherein at least one odd-numbered driving element among the plurality of driving elements when counted from the side of the fixed part is coupled to a second electrode as set forth in the claimed combination; and 

Regarding claim 14, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest the deflector further comprising a second fixed part that is arranged in an outer region of the fixed part, a pair of second connecting parts configured to couples the fixed part to the second fixed part, and a second driving unit configured to deform the pair of second connecting parts, wherein the driving unit deforms the pair of connecting parts to make the movable part oscillate around a central axis of the pair of elastic supporting units, and wherein the second driving unit deforms the pair of second connecting parts to make the movable part oscillate around an axis perpendicular to a central axis of the pair of elastic supporting units as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/23/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872